                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

                                                            )
In re:                                                      )        Chapter 11
                                                            )
REMINGTON OUTDOOR COMPANY, INC.,                            )        Case No. 20-81688-CRJ11
et al.,1                                                    )
                                                            )        Jointly Administered
                         Debtors.                           )


                                     NOTICE OF PARTICIPANTS

        Pursuant to paragraph 3 of the Order Scheduling and Establishing Remote Hearing
Procedures for the September 23, 2020 Sale Hearing [Doc. 491], the United States Bankruptcy
Administrator for the Northern District of Alabama, hereby identifies the following participants
for the September 23, 2020 sale hearing and the pretrial status hearing:

         1.      J. Thomas Corbett
                 United States Bankruptcy Administrator
                 Northern District of Alabama
                 Thomas_Corbett@alnba.uscourts.gov
                 Tel: (205) 381-0181

         2.      Richard M. Blythe
                 Assistant U.S. Bankruptcy Administrator
                 Richard_Blythe@alnba.uscourts.gov
                 Tel: (256) 340-2743

         Dated: September 15, 2020

                                                   J. THOMAS CORBETT
                                                   United States Bankruptcy Administrator for the
                                                   Northern District of Alabama
                                                   By: /s/ Richard M. Blythe
                                                   Richard M. Blythe
                                                   Assistant U.S. Bankruptcy Administrator
                                                   Alabama Bar ID: ASB-3199-B52R
                                                   Richard_Blythe@alnba.uscourts.gov


         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC
(9899); FGI Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC
(8510); TMRI, Inc. (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution
Company, LLC (4655); Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco,
LLC (7744); and Outdoor Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics
Boulevard SW, Huntsville, AL 35824.

Case 20-81688-CRJ11             Doc 663 Filed 09/15/20 Entered 09/15/20 09:00:23                         Desc
                                  Main Document    Page 1 of 2
OF COUNSEL:
United States Bankruptcy Administrator
Northern District of Alabama
Seybourn H. Lynne Federal Building
P.O. Box 3045
400 Well Street NE. Room 236
Decatur, Alabama 35602
(256) 340-2743

                                CERTIFICATE OF SERVICE

        This is to certify that I have on the 15h day of September, 2020, served the foregoing
Notice of Participants by electronic service through the Court's CM/ECF system upon Counsel
for the Debtors, Counsel for the Unsecured Creditors Committee, and all counsel of record
requesting notice.

                                                    /s/Richard M. Blythe
                                                    Richard M. Blythe
                                                    Assistant U.S. Bankruptcy Administrator




Case 20-81688-CRJ11         Doc 663 Filed 09/15/20 Entered 09/15/20 09:00:23               Desc
                              Main Document    Page 2 of 2
